JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

JOHN S. MOST, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-616-3353 || 202-305-0506 (fax)
John.Most@usdoj.gov




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                 )
                                                 )
             Plaintiff,                          )
                                                 ) Case No. 3:17-cv-00013-SLG
            v.                                   )
                                                 ) NOTICE OF SUBSTITUTION
DAVID L. BERNHARDT, Secretary of                 ) OF COUNSEL
the Interior, et al.,                            )
              Defendants.                        )
                                                 )
                                                 )
SAFARI CLUB INTERNATIONAL,                       )
                                                 )
        Plaintiff,                               ) Case No. 3:17-cv-00014-SLG
                                                 )
                 v.                              )
                                                 )
DAVID L. BERNHARDT, Secretary of                 )
the Interior, et al.,                            )
                                                 )
       Defendants.                               )
                                                 )


State of Alaska v. Bernhardt et al.,
Case No. 3:17-cv-00017-SLG                                                      1


           Case 3:17-cv-00013-SLG Document 159 Filed 09/26/19 Page 1 of 4
                                                 )
ALASKA PROFESSIONAL HUNTERS                      )
ASSOCIATION, et al.,                             )
                                                 ) Case No. 3:17-cv-00013-SLG
             Plaintiffs,                         )
                                                 )
            v.                                   )
                                                 )
UNITED STATES DEPARTMENT OF THE                  )
INTERIOR, et al.,                                )
              Defendants.                        )
                                                 )




State of Alaska v. Bernhardt et al.,
Case No. 3:17-cv-00017-SLG                                                      2


           Case 3:17-cv-00013-SLG Document 159 Filed 09/26/19 Page 2 of 4
         Notice is hereby given that John S. Most enters his appearance as counsel of

record for Defendants in the above-captioned matter, in substitution for Dean K.

Dunsmore. Service of any papers by United States mail should be addressed to the Post

Office box indicated in the signature block below. Express deliveries, such as FedEx,

should be addressed as follows:

                  John S. Most
                  150 M St NE # 3141
                  Washington, D.C. 20002
                  (202) 616-3353

         Respectfully submitted this 26th day of September, 2019.

                                                 JEAN E. WILLIAMS
                                                 Deputy Assistant Attorney General
                                                 United States Department of Justice
                                                 Environment and Natural Resources Div.

                                                  /s/ John S. Most
                                                 JOHN S. MOST, Trial Attorney
                                                 Natural Resources Section
                                                 Virginia Bar No. 27176
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044
                                                 202-616-3353 || 202-305-0506 (fax)
                                                 John.Most@usdoj.gov

                                                 Counsel for Defendants




State of Alaska v. Bernhardt et al.,
Case No. 3:17-cv-00017-SLG                                                            3


           Case 3:17-cv-00013-SLG Document 159 Filed 09/26/19 Page 3 of 4
                                       CERTIFICATE OF SERVICE

       I hereby certify that on September 26, 2019, a copy of the foregoing notice was
served by electronic means on all counsel of record by the Court’s CM/ECF system.


                                            /s/ John S. Most
                                             JOHN S. MOST




State of Alaska v. Bernhardt et al.,
Case No. 3:17-cv-00017-SLG                                                               4


           Case 3:17-cv-00013-SLG Document 159 Filed 09/26/19 Page 4 of 4
